DETAILED ACTION
This is a non-final Office action in response to communications received on 8/10/2018 and 7/30/2021.  Claim 1 was amended.  Claims 1-7 were selected in response to a restriction requirement filed 6/09/2021.  Claims 1-7 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings filed 8/19/2019 are acknowledged.
Preliminary Amendments
The preliminary amendments received 8/10/2018 and 7/30/2021 are acknowledged.
Provisional/Foreign Priority
Priority to 7/18/2017 is acknowledged.
Election/Restrictions
Applicant's election with traverse of the restriction filed 6/09/2021 in the reply filed on 7/30/2021 is acknowledged.  The traversal is on the ground(s) that “claims of groups I, II and II contain similar terms and subject matter and, as such, a search of one group would necessarily reveal references relevant to the others,” however the Examiner respectfully disagrees because the Applicant is arguing the wrong standard of review for determining whether a restriction is applicable for lack of unity.  Examiner burden is the standard of review for applications filed under 35 U.S.C. 111(a), while this application is a national stage application submitted under 35 U.S.C. 371, which is why it is rejected 
As previously explained in page 6 of the Restriction, the inventions listed in Groups I, II and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.  Claim 1 is directed to system comprising instructions to implement a first level of security by a first wireless network while in an active state and provide a wireless parameter for a second wireless network implementing a second level of security.  Claim 8 is directed to disconnecting a computing device from a second wireless network responsive to detecting, by the computing device, a wake packet on the second wireless network and reconnecting the computing device to the first wireless network by authenticating the computing device with the first wireless network utilizing an operating system of the computing device.  Claim 14 is directed to disconnecting a computing device authenticated with a first wireless network from the first wireless network responsive to the computing device entering a sleep state and configuring a wireless network interface controller card of the computing device with a wireless parameter for a second wireless network dedicated to wake packet traffic, wherein the wireless packet is retrieved by a basic input/output system of the computing device while in the sleep state.  Therefore each independent claim clearly contains different claim limitations from one another.  Therefore, the sets of claims lack “a priori” unity because they lack corresponding special technical features.
Alternatively, even if a broad special technical feature common to the three groups is recognized, the claim sets lack “a posteriori” unity.  A broad special technical 
Consequently, Applicant’s arguments are found not persuasive because Applicant’s invention does not contribute a special technical feature when viewed over the prior art.  Therefore, the claims lack unity of invention.
As such, the requirement is still deemed proper and is therefore made FINAL.  If, at a time when the selected claim group is determined to be allowable, Applicant still desires to have the other two groups rejoined, Applicant can consider amending the other two claim groups to contain the allowable limitations in order to get all three claim groups allowed.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected as being directed to non-statutory subject matter.
 	Under 35 U.S.C. 101, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) 
Claim 1 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to software per se.  Claim 37 is directed to “a system . . . comprising: a computing device."  Neither the claim or the Specification explicitly limit the apparatus claim elements "system” or “computing device” to hardware.  Consequently, the elements of the system of claim 1 are interpreted as coding/or software and fail to recite any physical device or machine.  
None of the dependent claims remedy the deficiencies of the claim from which they depend (claim 1) and therefore claims 2-7 are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bachmann (US 2009/0059829) in view of Brown (US 2010/0077190).
Regarding claim 1, Bachmann discloses the limitations substantially as follows:
A system comprising:
	A computing device comprising executable instructions to;
		authenticate the computing device to a first wireless network, implement implementing a first level of security, while in an active state (paras. [0055]-[0056], [0067], [0094], [0115], [0121], [0127], [0131]-[0132]: attaching and authenticating the mobile terminal/computing device/UE to a first wireless network using an old ID or IP address/context information for a first 3GPP network implementing a first set of policy and charging control information (i.e. implementing a first level of security) while in an active state); 
disconnect from the first wireless network responsive to entering a sleep state (paras. [0035], [0040], [0042], [0056], [0090], [0099]-[0100], [0108]: powering off/disconnecting from the first access/wireless network in response to entering a sleep state); 
provide a wireless parameter for a second wireless network implementing a second level of security (paras. [0039], [0057], [0103], [0121], [0137]-[0138], [0143]: providing a second IP address (i.e. wireless parameter) for a non-3GPP wireless network (i.e. second wireless network) implementing filter rules about the services or flows (i.e. wireless parameter implementing second level of security) for communicating with the second non-3GPP wireless network); and
connect to the second wireless network while in the sleep state (paras. [00030], [0035], [0040], [0058], [0099], [0112]: connecting to a second wireless network while still in sleep state).
Bachmann does not explicitly disclose the remaining limitations of claim 1 as follows:
provide, from a basic input/output system (BIOS) of the computing device, a wireless parameter;
However, in the same field of endeavor Brown discloses the limitations of claim 1 as follows:
provide, from a basic input/output system (BIOS) of the computing device, a wireless parameter (paras. [0001], [0007], [0009], [0015]: providing from a BIOS of a thin client (i.e. computing device) network/OS parameters (i.e. wireless parameters) for wirelessly connecting to a server);
Bachmann is combinable with Brown because both are from the same field of endeavor of improving connections over a wireless network.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Brown’s method of obtaining wireless network parameters locally from a BIOS of the computing device with the system of Bachmann in order to enable the computing device to obtain wireless parameters even in situations where the computing device is powered off and unable to access an external server.   

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmann (US 2009/0059829) in view of Brown (US 2010/0077190), as applied to claim 1, further in view of Costa (US 2009/0158032).
Regarding claim 2, Bachmann and Brown disclose the limitations of claim 1.
Neither Bachmann or Brown disclose the limitations of claim 2 as follows:
The system of claim 1, wherein the first level of security includes an authentication mechanism selected from the group consisting of an extensible authentication protocol (EAP), a 802. lx protocol, a temporary key integrity protocol (TKIP), and a certificate based protocol.
However, in the same field of endeavor, Costa discloses the limitations of claim 2 as follows;
The system of claim 1, wherein the first level of security includes an authentication mechanism selected from the group consisting of an extensible authentication protocol (EAP), a 802.1x protocol, a temporary key integrity protocol (TKIP), and a certificate based protocol (paras. [0008], [0015], [0058], [0060], [0069]: security includes authenticating using IEEE 802.1X per-session keys; keying material generated using EAP algorithms; TKIP for data encryption; and digital certificates).
Costa is combinable with Bachmann and Brown because all three are from the same field of endeavor of improving connections over a wireless network.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Costa’s method of using 802.1X per-session keys, keying material from EAP algorithms, data encryption from TKIP with the system of Bachmann and Brown in order to increase the security of the system by enabling “strong, mutual authentication between a client (a so-called “supplicant”) and an authentication server” (Costa, para. 

	Regarding claim 3, Bachmann and Brown disclose the limitations of claim 1.
Neither Bachmann or Brown disclose the limitations of claim 3 as follows:
The system of claim 1, wherein the second level of security includes an open system authentication.
However, in the same field of endeavor, Costa discloses the limitations of claim 3 as follows:
The system of claim 1, wherein the second level of security includes an open system authentication (paras. [0074]:  applying security includes using open system authentication messages).
Costa is combinable with Bachmann and Brown because all three are from the same field of endeavor of improving connections over a wireless network.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Costa’s method of exchanging open system authentication messages with the system of Bachmann and Brown in order because this “procedure allows the wireless user terminal to be associated to the AP” (Costa, para. [0074]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bachmann (US 2009/0059829) in view of Brown (US 2010/0077190), as applied to claim 1, further in view of Du (US 2008/0244262).
Regarding claim 4, Bachmann and Brown disclose the limitations of claim 1.

The system of claim 1, wherein the instructions to authenticate the computing device to the first wireless network include instructions to process the authentication utilizing a supplicant of an operating system of the computing device.
However, in the same field of endeavor, Du discloses the limitations of claim 4 as follows:
The system of claim 1, wherein the instructions to authenticate the computing device to the first wireless network include instructions to process the authentication utilizing a supplicant of an operating system of the computing device (paras. [0011]-[0012], [0014]-[0015]: authenticating a first device to the wireless network by processing user authentication operations such as EAP-SIM (i.e. processing the authentication) from the supplicant core of the user operating system of the first device).
Du is combinable with Bachmann and Brown because all three are from the same field of endeavor of improving connections over a wireless network.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Du’s method of authenticating a computing device by processing authentication data using a supplicant of an operating system of the computing device with the system of Bachmann and Brown in order “to protect the user operating system by placing the EAP-SIM authentication process and the network application in different partitions.” (Du, para. [0010]). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmann (US 2009/0059829) in view of Brown (US 2010/0077190), as applied to claim 1, further in view of Plante (US 2006/0224905).
Regarding claim 5, Bachmann and Brown disclose the limitations of claim 1.
Neither Bachmann or Brown disclose the limitations of claim 5 as follows:
The system of claim 1, wherein the active state includes an advanced configuration and power interface (ACPI) specification SO state.
However, in the same field of endeavor, Plante discloses the limitations of claim 5 as follows:
The system of claim 1, wherein the active state includes an advanced configuration and power interface (ACPI) specification S0 state (paras. [0002]-[0006]: managing computer by placing computer in a ACPI Specification S0 state).
Plante is combinable with Bachmann and Brown because all three are from the same field of endeavor of improving connections over a wireless network.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Plante’s method of including an ACPI Specification S0 state with the system of Bachmann and Brown in order to enable the computer to operate in a “working” state “wherein the computer’s hardware is generally receiving full power” (Plante, para. [00003]) for those procedures where the full power of the computer’s hardware is required.

Regarding claim 6, Bachmann and Brown disclose the limitations of claim 1.

The system of claim 1, wherein the sleep state is selected from the group consisting of an advanced configuration and power interface (ACPI) specification S3 state, an ACPI specification S4 state, and an ACPI specification S5 state.
However, in the same field of endeavor, Plante discloses the limitations of claim 6 as follows:
The system of claim 1, wherein the sleep state is selected from the group consisting of an advanced configuration and power interface (ACPI) specification S3 state, an ACPI specification S4 state, and an ACPI specification S5 state (paras. [0002]-[0006]: sleep state is selected from ACPI Specification states S3, S4, S5).
Plante is combinable with Bachmann and Brown because all three are from the same field of endeavor of improving connections over a wireless network.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Plante’s method of select sleep states from ACPI Specification state S3, S4 and S5 with the system of Bachmann and Brown in order to increase the flexibility of the system by enabling the system to alternate between varying levels of power conservation, such as between state S3 where “power to certain components is reduced” to state S4 “where the system is largely powered down” to state S5 where the computer is in the “off” state (Plante, para. [0003]), depending upon the needs of the operations the computer needs to perform.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bachmann (US 2009/0059829) in view of Brown (US 2010/0077190), as applied to claim 1, further in view of Boodannavar (US 2013/0332598).
Regarding claim 7, Bachmann and Brown disclose the limitations of claim 1.
Neither Bachmann or Brown disclose the limitations of claim 7 as follows:
The system of claim 1, wherein the second wireless network filters out network traffic other than a wake on wireless local area network (WoWLAN) network message.
However, in the same field of endeavor, Boodannavar discloses the limitations of claim 7 as follows:
The system of claim 1, wherein the second wireless network filters out network traffic other than a wake on wireless local area network (WoWLAN) network message (paras. [0023], [0024], [0026]: wireless network filters out any other packets (i.e. network traffic) not allowed to wake the host from Wake on Wireless Lan (WoWLAN) mode  i.e. any messages other than WoWLAN messages)).
Boodannavar is combinable with Bachmann and Brown because all three are from the same field of endeavor of improving connections over a wireless network.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Boodannavar’s method of filtering out all packets except those of WoWLAN messages with the system of Bachmann and Brown in order to “prevent frequent device wakeups due to unwanted packets, which saves significant battery power” (Boodannavar, para. [0024]).

Conclusion
For the above-stated reasons, claims 1-7 are rejected.
Other prior art considered relevant, but not cited, include:
1) Sinha (US 2007/0230393) disclosing wake on wireless techniques and discussing the power saving modes S0-S5 of the ACPI Specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SHARON S LYNCH/Primary Examiner, Art Unit 2438